Case: 13-13953   Date Filed: 11/10/2014   Page: 1 of 35


                                                           [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 13-13953
                          Non-Argument Calendar
                        ________________________

                 D.C. Docket No. 8:11-cv-02511-VMC-TBM



ANDRZEJ MADURA,
ANNA DOLINSKA-MADURA,

                                               Plaintiffs-Counter Defendants-
                                               Counter Claimants-Appellants,

                                   versus

BAC HOME LOANS SERVICING, LP,
f.k.a.Countrywide Home Loans Servicing, LP,

                                                Defendant,

BANK OF AMERICA, NA,

                                               Defendant-Counter Claimant-
                                               Third Party Plaintiff-
                                               Counter Defendant-Appellee,

COUNTRYWIDE HOME LOANS INC.,

                                               Counter Defendant,

UNKNOWN TENANT 2, et al.,
             Case: 13-13953    Date Filed: 11/10/2014   Page: 2 of 35




                                                Third Party Defendants.

                          ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                              (November 10, 2014)

Before WILSON, ROSENBAUM, and FAY, Circuit Judges.

PER CURIAM:

      Andrzej Madura and his wife, Anna Dolinska-Madura, appeal pro se the

district judge’s granting summary judgment to Bank of America, N.A. (“BOA”).

We affirm.

                              I. BACKGROUND

A. Underlying Facts

      On July 26, 2000, Madura obtained a residential home loan from Full

Spectrum Lending, Inc. (“Full Spectrum”). Under the terms of the loan agreement,

Madura borrowed $87,750.00 at an adjustable interest rate of 14.375%, secured by

the Maduras’ principal residence. Madura signed an arbitration agreement at the

loan closing, and both he and his wife signed the mortgage. On July 31, 2000,

Countrywide Home Loans, Inc. (“Countrywide”), purchased the loan from Full

Spectrum.



                                        2
             Case: 13-13953     Date Filed: 11/10/2014   Page: 3 of 35


      In March 2001, the Maduras contacted Countrywide and requested to repay

their loan in full. Countrywide informed them that a prepayment penalty applied

and sent them a payoff demand statement that included a $5,036.84 prepayment

penalty. The Maduras sent Countrywide a letter on May 23, 2001, demanding an

immediate rescission of the loan agreement because of alleged fraud and forgery.

They asserted Full Spectrum and/or Countrywide had destroyed the original loan

documents and had fabricated a new promissory note and Truth in Lending Act

(“TILA”) Disclosure Statement, which included a prepayment-penalty provision

not present in the original loan documents. The Maduras contended Full Spectrum

and Countrywide had forged their initials and signatures on the fabricated

documents. Countrywide refused to rescind the loan agreement, but did agree to

waive the prepayment penalty.

      Despite the waiver of the penalty, the Maduras did not repay the loan in full.

They continued to make their monthly loan payments, until November 1, 2006,

when Madura ceased making payments. Countrywide sent Madura a notice of

default and acceleration on April 23, 2007.

      Effective April 27, 2009, Countrywide changed its name to BAC Home

Loans Servicing, L.P. (“BAC Home Loans”). On July 1, 2011, BAC Home Loans

merged with BOA. BOA notified Madura when the ownership and servicer rights

of the loan were transferred from BAC Home Loans to BOA. In February 2012,


                                         3
              Case: 13-13953     Date Filed: 11/10/2014    Page: 4 of 35


BOA sent Madura a re-notice of default and acceleration. Madura did not cure the

default.

B. Litigation History

      1. Madura 1

      After the Maduras sent Countrywide the May 23, 2001, letter demanding

rescission of their July 26, 2000, loan, they initiated multiple lawsuits in both state

and federal courts. In 2002, the Maduras filed a Florida court action, “Madura 1,”

against Full Spectrum and Countrywide in the Manatee County Circuit Court,

Case No. 2002 CA 2358. Based in part on the Maduras’ contentions that Full

Spectrum and Countrywide fraudulently had altered and forged their loan

documents, they raised state-law claims of forgery, uttering a forged instrument,

conspiracy, and violations of the Racketeer Influenced and Corrupt Organizations

Act (“RICO”), 18 U.S.C. §§ 1961-1968. They also raised state law claims of usury

and argued their interest rate was unreasonable.

      Full Spectrum and Countrywide moved to compel arbitration against

Madura. The state judge granted the motion, finding Madura had signed an

enforceable arbitration agreement encompassing all of his claims. The judge

further found, even if Madura’s usury claim was not appropriate for arbitration, the

claim was not colorable as a matter of law. Thereafter, his wife filed in the same

case an amended state-court complaint, alleging federal TILA claims and state-law


                                           4
              Case: 13-13953    Date Filed: 11/10/2014   Page: 5 of 35


claims of fraud and fraud in the inducement. In Counts I and II, she alleged the

defendants had violated TILA by impermissibly adding a prepayment penalty to

TILA Disclosure and by forging the Maduras’ signatures on loan documents,

before entering the documents on the public record. In Counts III and IV,

Dolinska-Madura raised civil and criminal usury claims under Florida law. In

Count V, she alleged the defendants fraudulently had induced her to take the loan.

In Count VI, she alleged fraud on the basis that the defendants had charged a

prepayment penalty to which the Maduras had never agreed at closing.

      The defendants moved for summary judgment. The state-court judge

granted the motion and found the alleged TILA violations were time-barred. On

Counts III and IV, the judge found Dolinska-Madura was not a “borrower” and

thus lacked standing to bring usury claims. On Counts V and VI, the judge found

the defendants had waived the prepayment penalty; consequently, Dolinska-

Madura could not demonstrate damages, an essential element of a claim of fraud.

Dolinska-Madura petitioned the Supreme Court of Florida, which declined to

review her case. Dolinska-Madura v. Full Spectrum Lending, Inc., No. SC06-1908

(Fla. Oct. 17, 2006).

      2. Madura 2

      On November 6, 2006, the Maduras filed a second lawsuit, “Madura 2,” in

federal court. They sought rescission of the January 26, 2000, loan and statutory


                                         5
              Case: 13-13953     Date Filed: 11/10/2014   Page: 6 of 35


damages for alleged violations of the TILA. They alleged Countrywide had failed

to honor their May 23, 2001, demand to rescind the loan based on illegally altered

and forged loan documents. They also raised state-law claims for failure of

contract, forgery, fraud, fraud in the inducement, usury, uttering forged bills, and

violations of the Florida Communications Fraud Act (“FCFA”).

      Pursuant to his arbitration agreement, the district judge ordered Madura to

arbitrate his claims and dismissed them to be arbitrated. The judge concluded

Dolinska-Madura’s claims were precluded by the doctrines of collateral estoppel or

res judicata, because she already had raised those claims or should have raised

them in Madura 1. The district judge found the Florida court was a court of

competent jurisdiction, the state-court judge had entered a final judgment on the

merits against Dolinska-Madura, the parties in the state and federal-court actions

were identical, and all of Dolinska-Madura’s state and federal claims arose out of

the same operative nucleus of facts surrounding the July 26, 2000, loan. The

district judge granted summary judgment to Full Spectrum and Countrywide on

Dolinska-Madura’s claims. We affirmed on appeal. Madura v. Countrywide

Home Loans, Inc., 344 F. App’x 509, 511 (11th Cir. 2009) (per curiam).

      3. Madura 3

      In 2010, the Maduras filed their third lawsuit, “Madura 3,” in Florida court

against BOA. BOA removed the action to federal court. In an amended


                                          6
             Case: 13-13953     Date Filed: 11/10/2014   Page: 7 of 35


complaint, the Maduras requested a declaratory judgment, stating they were not

liable for any payments on their loan, since their May 23, 2001, letter had

rescinded the loan, because of Countrywide’s nondisclosure of forged loan

documents. The Maduras also raised claims of forgery, fraudulent notarization,

FCFA violations, intentional spoliation of loan instruments, intentionally sending

derogatory and inaccurate reports to credit bureaus, utterance of forged

instruments, unauthorized payment of property taxes, and RICO violations.

      BOA moved to dismiss the amended complaint, which the district judge

granted on July 16, 2010. The judge found the complaint had not directed a single

allegation against BOA. Although the Maduras had sued BOA as the parent

company of Countryside, the judge found BOA was not Countrywide’s parent

company, and even if it was, a parent company generally is not liable for the acts

of its subsidiaries. The judge concluded that res judicata barred the action, because

each and every claim in the action had been addressed and finally adjudicated in

Madura 1 and 2. The Maduras appealed, but we later dismissed the appeal for the

Maduras’ failure to prosecute. Madura v. Bank of America, N.A., No. 10-14717

(11th Cir. May 27, 2011).

      4. Madura 4 and Madura 6

      The Maduras filed three additional lawsuits in 2011 and 2012. In October

2011, they filed “Madura 4” in a Florida small-claims court against the attorneys,


                                          7
               Case: 13-13953   Date Filed: 11/10/2014   Page: 8 of 35


who had represented them in Madura 1, 2, and 3. Shortly thereafter, they filed the

action at issue in this appeal,“Madura 5.” In January 2012, they filed “Madura 6”

in small-claims court against Countrywide. The small-claims court dismissed

Madura 4 and 6, because it lacked jurisdiction and the Maduras’ claims, all of

which stemmed from their July 2000 loan and had been adjudicated in Madura 1

and 3.

C. Madura 5

         Following removal from state court, on November 4, 2011, the Maduras

filed an amended complaint in federal court against BOA and BAC Home Loans,

alleging violations of the Real Estate settlement Procedures Act (“RESPA”), 12

U.S.C. § 205(b), (c), and (e). The Maduras alleged BOA and BAC Home Loans

had violated § 2605(b) and (c) of RESPA by failing to notify them that, on April

27, 2009, Countrywide had transferred the servicing of their loan to BAC Home

Loans. They also alleged the defendants had violated § 2605(e) by failing to

respond to numerous Qualified Written Requests (“QWRs”), as defined by

RESPA, within the requisite time periods. In support, the Maduras attached

numerous letters, which they contended constituted QWRs under RESPA. They

requested actual damages in an amount to be determined by a jury, statutory

damages for each plaintiff in the amount of $2,000 per violation, and attorney’s

fees and costs.


                                         8
                Case: 13-13953       Date Filed: 11/10/2014       Page: 9 of 35


       BOA, on its own and as successor by merger to BAC Home Loans,

answered the complaint and subsequently filed a counterclaim for foreclosure

against the Maduras.1 BOA alleged the Maduras had not paid the required

monthly installment payments on the July 26, 2000, loan from November 1, 2006,

to the present. As a result, the Maduras owed BOA $86,643.46. BOA asserted all

conditions precedent to the acceleration of the debt and commencement of the

action had been fulfilled or waived, and it held the note and held the note

immediately before it had filed the foreclosure action.

       The Maduras filed a 140-page answer to BOA’s counterclaim for

foreclosure, denying the allegations and raising 71 affirmative defenses. They

asserted BOA lacked standing to foreclose, because the note was not a negotiable

instrument, BOA was not a holder or a holder in due course of the note, the

allonge 2 to the note was fraudulent and was not affixed to the note, they had

rescinded the loan in May 2001, and the loan documents had been forged and

fraudulently altered.




       1
        BOA also filed a third-party complaint against additional parties, but no party has
appealed the district judge’s resolution of those claims.
       2
          Under Florida law, an “allonge” is a legal term for “a piece of paper annexed to a
negotiable instrument or promissory note, on which to write endorsements for which there is no
room on the instrument itself.” Wells Fargo Bank, N.A. v. Bohatka, 112 So. 3d 596, 598 (Fla. 1st
Dist. Ct. App. 2013) (citation and internal quotation marks omitted). An allonge may name the
payee or may be endorsed in blank. Id.
                                                9
             Case: 13-13953      Date Filed: 11/10/2014   Page: 10 of 35


      Following discovery, BOA moved for summary judgment on the Maduras’

RESPA claims and on its counterclaim for foreclosure. The Maduras responded in

opposition and simultaneously filed their own motion for partial summary

judgment on the foreclosure counterclaim, arguing again that BOA lacked standing

to foreclose. In support of their motion for partial summary judgment, they

attached numerous “Forensic Document Examination Reports” from Thomas

Vastrick, a purported expert in forgery and document alteration. In the reports,

Vastrick stated Madura’s initials on the promissory note and both his and his

wife’s signatures on the TILA Disclosure appeared to have been forged. Vastrick

also recommended additional testing be performed on the allonge to determine

whether the endorsements therein were genuine.

      BOA subsequently moved to strike the forensic document examination

reports and argued they were inadequate under Daubert v. Merrell Dow

Pharmaceuticals, Inc., 509 U.S. 579, 113 S. Ct. 2786 (1993), for the admission of

expert testimony. The Maduras responded in opposition and requested a Daubert

hearing to resolve the matter.

      Meanwhile, the district judge ordered BOA to tender the original, signed

loan documents to chambers. BOA complied. On July 17, 2013, the judge granted

BOA’s motion for summary judgment and denied the Maduras’ motion for partial

summary judgment. The judge also granted BOA’s motion to strike the forensic


                                          10
             Case: 13-13953    Date Filed: 11/10/2014    Page: 11 of 35


reports and found they were wholly inadequate under the standards set forth in

Daubert.

      The judge concluded BOA was entitled to summary judgment on RESPA

claims as a matter of law, because the Maduras had not established RESPA applied

or BOA had violated any provision of the statute. As for BOA’s foreclosure

counterclaim, the district judge first addressed the Maduras’ motion for partial

summary judgment and BOA’s standing to foreclose. The judge rejected the

Maduras’ argument that they had rescinded the loan and found their May 23, 2001,

letter, even construed broadly, did not rescind their loan. The Maduras had ratified

the loan by continuing to make payments on it after the claimed rescission. The

judge found BOA properly had authenticated the note and allonge and rejected the

Maduras’ contention the note and allonge were defective because they were not

stapled together. The judge also found the note was a negotiable instrument under

Florida law. BOA’s possession of the note, endorsed in blank, defeated the

Maduras’ arguments. The judge denied the Maduras’ motion for partial summary

judgment on the issue of BOA’s standing to bring the foreclosure counterclaim.

      The district judge subsequently addressed the Maduras’ 71 affirmative

defenses to the foreclosure counterclaim. The judge determined the doctrine of res

judicata barred those affirmative defenses that were based on the Maduras’ theory

that the promissory note and TILA Disclosure had been forged and fraudulently


                                         11
             Case: 13-13953    Date Filed: 11/10/2014   Page: 12 of 35


altered. Specifically, the judge determined those issues had been adjudicated in

Madura 1, 2, and 3. The judge determined the Maduras’ remaining affirmative

defenses lacked merit or were not supported adequately by argument or law.

      On July 23, 2013, the Maduras moved for reconsideration and argued BOA

lacked authority to enforce the note because it had not paid the documentary taxes

on the note, as required under Florida law. The same day, they filed another

motion for reconsideration and asserted the district judge had engaged in

impermissible ex parte communications in acquiring the original loan documents

from BOA.

      On August 12, 2013, the district judge denied both motions for

reconsideration. Specifically on the Maduras’ argument regarding ex parte

communications, the judge noted Florida law required parties seeking to foreclose

on a mortgage to produce the original note. The judge found BOA had furnished

the original loan documents in compliance with Florida law. Accordingly, the

judge concluded she had not engaged in ex parte communications. The judge also

found the relevant documentary taxes had been paid, because the note showed the

payment of those taxes. The judge entered a final decree of foreclosure on August

13, 2013. On appeal, the Maduras challenge the district judge’s grant of summary

judgment to BOA on their RESPA claims and on the foreclosure counterclaim.

They also challenge numerous prior orders of the district judge.


                                        12
Case: 13-13953   Date Filed: 11/10/2014   Page: 13 of 35




                          13
             Case: 13-13953     Date Filed: 11/10/2014   Page: 14 of 35


                                 II. DISCUSSION

      We review a judge’s granting summary judgment de novo and view all

evidence and draw all reasonable inferences in favor of the nonmoving party.

Chapter 7 Tr. v. Gate Gourmet, Inc., 683 F.3d 1249, 1254 (11th Cir. 2012).

Summary judgment is proper only “when there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Id.

(citation and internal quotation marks omitted). “A genuine issue of material fact

exists when a reasonable jury could return a verdict for the nonmoving party.” Id.

Presenting mere conclusions and unsupported factual allegations will not defeat a

summary judgment motion. Ellis v. England, 432 F.3d 1321, 1326 (11th Cir.

2005) (per curiam). We may affirm granting a district judge’s grant of summary

judgment “on any ground supported by the record, regardless of whether that

ground was relied upon or even considered by the district court.” Kernel Records

Oy v. Mosley, 694 F.3d 1294, 1309 (11th Cir. 2012).

      While we read “briefs filed by pro se litigants liberally, issues not briefed on

appeal by a pro se litigant are deemed abandoned.” Timson v. Sampson, 518 F.3d
870, 874 (11th Cir. 2008) (per curiam) (citation omitted). “A party fails to

adequately brief a claim when he does not plainly and prominently raise it, for

instance by devoting a discrete section of his argument to those claims.” Sapuppo

v. Allstate Floridian Ins. Co., 739 F.3d 678, 681 (11th Cir. 2014) (citation and


                                         14
               Case: 13-13953       Date Filed: 11/10/2014        Page: 15 of 35


internal quotation marks omitted). We have “long held that an appellant abandons

a claim when he either makes only passing references to it or raises it in a

perfunctory manner without supporting arguments and authority.” Id. We do not

address arguments raised for the first time in a pro se litigant’s reply brief. Timson,
518 F.3d at 874. Likewise, arguments raised for the first time on appeal, which

were not presented in the district court, are deemed waived. Access Now, Inc. v.

Sw. Airlines Co., 385 F.3d 1324, 1331 (11th Cir. 2004).

       As an initial matter, the Maduras have waived the following issues on

appeal, either by failing to raise the issues in the district court or by failing to

provide supporting arguments and authority on appeal: (1) whether BOA waived

its foreclosure counterclaim by failing to raise it in Madura 3 or Madura 6; 3

(2) whether BOA failed to refute the Maduras’ contention that they did not receive

proper consideration for the loan; (3) whether BOA entirely ignored the Maduras’

fourteenth affirmative defense; and (4) whether BOA did not address the Maduras’

first, twelfth, thirty-third, and fifty-fifth affirmative defenses. Accordingly, we

decline to address those issues.




       3
         The Maduras actually argue the doctrine of res judicata bars BOA from filing for
foreclosure. Construing their brief liberally, however, it appears they misunderstood res judicata
and intended to assert that BOA waived the counterclaim for foreclosure by failing to raise it in
previous lawsuits.
                                                15
             Case: 13-13953     Date Filed: 11/10/2014    Page: 16 of 35


A. RESPA Claims

      On appeal, the Maduras argue pro se the district judge erred by finding their

RESPA claims and defenses are without merit. RESPA prescribes certain actions

to be followed by entities or persons responsible for servicing federally related

mortgage loans. See 12 U.S.C. § 2605. RESPA provides that “[e]ach servicer of

any federally related mortgage loan shall notify the borrower in writing of any

assignment, sale, or transfer of the servicing of the loan to any other person.” Id. §

2605(b)(1). Subsection (c) similarly provides that: “[e]ach transferee servicer to

whom the servicing of any federally related mortgage loan is assigned, sold, or

transferred shall notify the borrower of any such assignment, sale, or transfer.” Id.

§ 2605(c).

      RESPA’s implementing regulations provide, however, that the following

transfers are not considered an assignment, sale, or transfer of mortgage loan

servicing for purposes of the notice requirement: (1) transfers between affiliates;

(2) transfers resulting from mergers or acquisitions of servicers or subservicers;

and (3) transfers between master servicers, where the subservicer remains the

same. 24 C.F.R. § 3500.21(d)(1)(i).

      RESPA also provides a loan servicer, upon receipt of a QWR for

information related to the servicing of a loan, must provide a written response

acknowledging receipt of the QWR within 5 business days. 12 U.S.C.


                                          16
             Case: 13-13953     Date Filed: 11/10/2014    Page: 17 of 35


§ 2605(e)(1)(A). A QWR is a written correspondence that (1) allows the servicer

to identify the name and account of the borrower, and (2) includes a statement of

the reason for the borrower’s belief that the account is in error or provides

sufficient detail regarding other information sought by the borrower. Id.

§ 2605(e)(1)(B). The term “servicing” means receiving any scheduled periodic

payments from a borrower under the terms of any loan and making the payments

of principal and interest regarding the amounts received from the borrower as may

be required by the loan. Id. § 2605(i)(3).

      RESPA further requires, within 30 business days of receipt of a QWR, the

servicer must (1) make appropriate corrections in the account of the borrower and

transmit a written notification of the correction; (2) after conducting an

investigation, provide the borrower with a written explanation that includes a

statement of the reasons for which the servicer believes the account is correct, and

the name and telephone number of an employee or department that can provide

further assistance; or (3) after conducting an investigation, provide the borrower

with a written explanation that includes the information requested by the borrower

or an explanation of why the information requested is unavailable, along with the

name and telephone number of an employee or department that can provide further

assistance. Id. § 2605(e)(2).




                                          17
             Case: 13-13953     Date Filed: 11/10/2014    Page: 18 of 35


      If a loan servicer fails to comply with any of these provisions, an individual

borrower may recover any actual damages caused by the failure, and up to $1,000

in statutory damages if there is a pattern or practice of noncompliance with

RESPA. Id. § 2605(f). First, the Maduras have failed to provide any evidence or

argument demonstrating that BOA or its predecessors were required to provide

notice of a transfer, assignment, or sale of the servicing of their loan. The Maduras

also have failed to demonstrate a transfer of the servicing of their loan occurred, as

defined under the regulations. In fact, they admit in their amended complaint

Countrywide changed its name to BAC Home Loans and BAC Home Loans

subsequently merged with BOA. Servicers do not have to provide notice of

transfers between affiliates or as the result of mergers. 24 C.F.R.

§ 3500.21(d)(1)(i).

      Second, the Maduras’ communications with BOA do not constitute QWRs.

Moreover, a review of the Maduras’ letters to BOA and its predecessors reveals the

correspondence does not relate to the servicing of their loan. Rather, within the

letters, the Maduras asserted their loan documents had been forged, warned the

servicers not to transfer the loan, and accused the servicers of committing mail

fraud. In addition, the Maduras have offered no competent evidence demonstrating

actual damages caused by RESPA violations. See 12 U.S.C. § 2605(f). To the

extent the Maduras raise the purported RESPA violations as an affirmative defense


                                          18
               Case: 13-13953       Date Filed: 11/10/2014       Page: 19 of 35


to foreclosure, they have not demonstrated how a RESPA violation would preclude

a foreclosure. Accordingly, the Maduras have failed to establish a genuine dispute

of material fact concerning the alleged RESPA violations, and the district judge did

not err by granting summary judgment to BOA on those claims.

B. Foreclosure Counterclaim

       1. Preclusion of Forgery and Fraud-Based Arguments

       We review de novo the application of res judicata and collateral estoppel.

Lozman v. City of Riviera Beach, Fla., 713 F.3d 1066, 1069 (11th Cir. 2013).

When determining whether to give preclusive effect to a federal judgment, we

apply federal common law. Tampa Bay Water v. HDR Eng’g, Inc., 731 F.3d 1171,

1179 (11th Cir. 2013). 4 Collateral estoppel “operates to bar the introduction or

argumentation of certain facts necessarily established in a prior proceeding.” Id. at

1180 (citation and internal quotation marks omitted). In this circuit, a party

seeking to apply the doctrine of collateral estoppel must establish “(1) the issue at

stake is identical to the one involved in the earlier proceeding; (2) the issue was

actually litigated in the earlier proceeding; (3) the determination of the issue must

have been a critical and necessary part of the earlier judgment; and (4) the party

against whom collateral estoppel is asserted must have had a full and fair

       4
         Federal preclusion principles bar the Maduras’ claims arising from the July 26, 2000,
loan transaction, based on the federal decisions in Madura 2 and 3. Therefore, we need not
determine whether state preclusion principles also bar those claims based on the state-court’s
judgment in Madura 1.
                                               19
             Case: 13-13953      Date Filed: 11/10/2014    Page: 20 of 35


opportunity to litigate the issue.” Id. (citation, internal quotation marks, and

ellipsis omitted). Under federal common law, collateral estoppel is not limited to

actions between the same parties and their privies. “A defendant who was not a

party to the original action may invoke collateral estoppel against the plaintiff.”

Hart v. Yamaha-Parts Distribs., Inc., 787 F.2d 1468, 1473 (11th Cir. 1986).

      Collateral estoppel bars the Maduras from relitigating all claims that they

raised or could have raised in their initial state-court action, including the

following issues: (1) whether they had rescinded the July 26, 2000, loan through

the May 23, 2001, letter; (2) whether their loan documents had been forged and

fraudulently altered; (3) whether their loan was usurious; and (4) any other issues

arising from the July 26, 2000, loan transaction.

      In Madura 2, the district judge found the doctrine of res judicata prevented

Dolinska-Madura from relitigating any claims that arose from the July 2000, loan

transaction, including her fraud, usury, and TILA claims and any variations of

those claims, because the state court had finally adjudicated those claims in

Madura 1. The district judge dismissed Madura’s claims, finding he had to

arbitrate them. We affirmed. Madura, 344 F. App’x at 517-18. Likewise, in

Madura 3, the district judge dismissed the case with prejudice and found all claims

in the action, including the issue of whether the Maduras had rescinded the loan,




                                           20
             Case: 13-13953     Date Filed: 11/10/2014   Page: 21 of 35


were barred by the doctrine of res judicata, because they had been addressed and

finally adjudicated in Madura 1 and 2.

      Since the district judges in Madura 2 and 3 had determined Dolinska-

Madura’s claims arising from the July 26, 2000, loan transaction were precluded

by res judicata and Madura had to arbitrate those claims, the doctrine of collateral

estoppel precluded the judge in this case from adjudicating those claims on the

merits. See Tampa Bay Water, 731 F.3d at 1180. To the extent the Maduras

challenge granting summary judgment to BOA or any other order of the district

judge based on claims they raised or could have raised in Madura 1, we may not

consider their arguments. The Maduras ratified the loan by continuing to make

monthly payments on the loan until November 2006. See Molinos Valle Del

Cibao, C. por A. v. Lama, 633 F.3d 1330, 1355 (11th Cir. 2011) (stating, under

Florida law, ratification of an agreement “occurs where a person expressly or

impliedly adopts an act or contract entered into in his or her behalf by another

without authority” (citation and internal quotation marks omitted)).

      2. BOA’s Standing to Foreclose

      The Maduras also argue on appeal that BOA lacks standing to foreclose,

because (1) the note is not a negotiable instrument; (2) the note and allonge were

not authenticated; (3) the allonge was infected with fraud; (4) the allonge was not

affixed to the note; (5) BOA does not own the note or mortgage; (6) BOA is not a


                                         21
             Case: 13-13953     Date Filed: 11/10/2014   Page: 22 of 35


real party in interest; (7) BOA is merely an agent that constructively possesses the

note for another entity; and (8) BOA is not a holder in due course.

      When a district judge exercises supplemental jurisdiction over state-law

claims, state law governs substantive issues and federal law governs procedural

issues. McDowell v. Brown, 392 F.3d 1283, 1294 (11th Cir. 2004). Under Florida

law, the term “negotiable instrument” means “an unconditional promise or order to

pay a fixed amount of money, with or without interest or other charges described in

the promise or order.” Fla. Stat. § 673.1041(1). An instrument is not negotiable if

it states “any other undertaking or instruction by the person promising or ordering

payment to do any act in addition to the payment of money.” Id. § 673.1041(1)(c).

Florida courts generally have found that promissory notes, secured by a mortgage,

are negotiable instruments. See, e.g., Harvey v. Deutsche Bank Nat’l Trust Co., 69
So. 3d 300, 303 (Fla. 4th Dist. Ct. App. 2011) (per curiam) (holding a note,

endorsed in blank, was a negotiable instrument subject to the provisions of Chapter

673 of the Florida Statutes); Riggs v. Aurora Loan Servs., LLC, 36 So. 3d 932, 933

(Fla. 4th Dist. Ct. App. 2010) (per curiam) (same); Taylor v. Deutsche Bank Nat’l

Trust Co., 44 So. 3d 618, 622 (Fla. 5th Dist. Ct. App. 2010) (noting “a promissory

note is a negotiable instrument”); Perry v. Fairbanks Capital Corp., 888 So. 2d
725, 727 (Fla. 5th Dist. Ct. App. 2004) (recognizing a “promissory note is clearly a

negotiable instrument” under Florida law).


                                         22
             Case: 13-13953      Date Filed: 11/10/2014    Page: 23 of 35


      The party entitled to enforce a promissory note, secured by a mortgage, is

the holder of the instrument. U.S. Bank Nat’l Ass’n v. Knight, 90 So. 3d 824, 826

(Fla. 4th Dist. Ct. App. 2012). “A ‘holder’ is someone who is ‘in possession of a

negotiable instrument that is payable either to bearer or to an identified person that

is the person in possession . . . .’” Id. (quoting Fla. Stat. § 671.201(5)). The

“bearer” is someone in possession of a negotiable instrument that is payable to

bearer or endorsed in blank. Id. “Thus, to have standing, an owner or holder of a

note, endorsed in blank, need only show that he possessed the note at the

institution of a foreclosure suit; the mortgage necessarily and equitably follows the

note.” Id. A party need not be a holder in due course in order to enforce a note by

foreclosing the mortgage. Taylor, 44 So. 3d at 622.

      Under Florida law, “commercial papers and signatures thereon and

documents relating to them are self authenticating.” Riggs, 36 So. 3d at 933

(citation, internal quotation marks, and alterations omitted). In addition, the

“authenticity of, and authority to make, each signature on [a negotiable] instrument

is admitted unless specifically denied in the pleadings.” Fla. Stat. § 673.3081(1).

If the validity of a signature is denied, the burden of establishing the validity

generally “is on the person claiming validity, but the signature is presumed to be

authentic and authorized.” Id. (emphasis added). The effect of the § 673.1081(1)

presumption is to require the party challenging the signature to produce evidence


                                           23
             Case: 13-13953     Date Filed: 11/10/2014    Page: 24 of 35


supporting a finding that the signature was forged or unauthorized. See Bennett v.

Deutsche Bank Nat’l Trust Co., 124 So. 3d 320, 322-23 (Fla. 4th Dist. Ct. App.

2013) (per curiam) (holding defendants had failed to offer evidence showing

signatures on the allonges were unauthentic and affirming grant of summary

judgment to plaintiff on foreclosure action).

      BOA has established its standing to foreclose on the Maduras’ mortgage.

Florida courts generally have held that ordinary mortgage promissory notes are

negotiable instruments, and the Maduras have not identified in their initial brief

which provisions of the note destroy its negotiability. See Timson, 518 F.3d at 874

(recognizing issues not briefed on appeal by a pro se litigant, as well as issues

raised for the first time in a pro se litigant’s reply brief, are deemed abandoned).

To the extent, if any, the Maduras argue the note is not negotiable because of late-

charge and prepayment-penalty provisions, their argument fails. A negotiable

instrument is an “unconditional promise or order to pay a fixed amount of money,

with or without interest or other charges described in the promise or order.” Fla.

Stat. § 673.1041(1) (emphasis added).

      The Maduras also have failed to provide admissible evidence supporting

their assertions that the note and allonge were not authenticated. As discussed in

more detail below, the Maduras are precluded from arguing their signatures on the

note were forged, and the district judge properly struck Vastrick’s forensic report


                                          24
             Case: 13-13953     Date Filed: 11/10/2014    Page: 25 of 35


calling into question the signatures on the allonge. Therefore, the Maduras have

presented no evidence to overcome the presumption that the note and allonge

contained authorized and authentic signatures. See Bennett, 124 So. 3d at 322-23.

The district judge found, and the Maduras have produced no evidence to the

contrary, that the note and allonge currently are not attached, because BOA has had

to separate, copy, and produce each document numerous times.

      Finally, BOA has standing to foreclose on the mortgage, because it

possessed the note, endorsed in blank, and possessed the note prior to filing the

foreclosure counterclaim. The mortgage necessarily and equitably followed the

note. See Knight, 90 So. 3d at 826. BOA need not demonstrate it is a holder in

due course in order to foreclose. Taylor, 44 So. 3d at 622.

      3. Amount of Debt Owed

      The Maduras argue BOA has failed to prove the amounts due and owing

under the note with admissible evidence. They contend they have paid the loan in

full. We review the district judge’s evidentiary rulings for abuse of discretion.

Cynergy, LLC v. First Am. Title Ins. Co., 706 F.3d 1321, 1326 (11th Cir. 2013).

Federal Rule of Evidence 803(6) permits a court to admit hearsay evidence if the

record was made at or near the time that someone with knowledge transmitted the

recorded information; the record was kept in the course of a regularly conducted

activity of a business; the regular practice of that activity included making the


                                          25
             Case: 13-13953    Date Filed: 11/10/2014      Page: 26 of 35


record; the testimony of the custodian of the records or another qualified witness

proves all of these conditions; and “neither the source of information nor the

method or circumstances of preparation indicate a lack of trustworthiness.” Fed.

R. Evid. 803(6)(A)-(E). It is not necessary for the person who actually prepared

the documents to testify “so long as other circumstantial evidence and testimony

suggest their trustworthiness.” Itel Capital Corp. v. Cups Coal Co., 707 F.2d
1253, 1259 (11th Cir. 1983).

      The Maduras’ bare assertion the amount of debt owed is incorrect cannot

defeat a summary judgment motion. Ellis, 432 F.3d at 1326. BOA, on the other

hand, presented numerous business records establishing the Maduras had defaulted

on their loan and setting forth the amounts actually paid on the loan. Brieanne

Siriwan, an officer of BOA, attested that she was familiar with those business

records and has personal knowledge of BOA’s procedures for creating such

records. She further stated the records were (1) made at or near the time of the

occurrence of the matters recorded, by a person with personal knowledge of the

information; (2) kept in the course of BOA’s regularly conducted business

activities; and (3) created by BOA as a regular practice. Consequently, the district

judge did not err by considering those documents under the business-records

exception to the hearsay rule. See Fed. R. Evid. 803(6).

      4. Burden under Celotex v. Catrett, 477 U.S. 317, 106 S. Ct. 2548 (1986)


                                         26
              Case: 13-13953     Date Filed: 11/10/2014     Page: 27 of 35


      The Maduras argue that BOA failed to meet its burden on summary

judgment under Celotex to identify the parts of the record that indicate the absence

of a genuine issue of material fact. The Maduras’ argument lacks merit. The

Supreme Court in Celotex held that “a party seeking summary judgment always

bears the initial responsibility of informing the district court of the basis for its

motion, and identifying those portions of ‘the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any,’ which

it believes demonstrate the absence of a genuine issue of material fact.” Celotex,
477 U.S. at 323, 106 S. Ct. at 2553. BOA provided a “Statement of Undisputed

Facts,” which identified the portions of the record that it believed demonstrated the

absence of a genuine issue of material fact.

      5. Ex Parte Communications

      The Maduras appear to argue the district judge engaged in prohibited ex

parte communications, when she acquired the original loan documents from BOA.

Under Florida law, “a party who seeks to foreclose on a mortgage must produce

the original note.” Deutsche Bank Nat’l Trust Co. v. Clarke, 87 So. 3d 58, 61 (Fla.

4th Dist. Ct. App. 2012). The district judge ordered BOA to produce the original

note, as required under Florida law. BOA’s subsequent tendering of the note was

not an impermissible ex parte communication.




                                            27
             Case: 13-13953     Date Filed: 11/10/2014    Page: 28 of 35


      6. Statute of Limitations for Foreclosure Actions

      The Maduras argue the statute of limitations to file for foreclosure in this

case began to run on April 23, 2007, based on Countrywide’s first notice of

default. They contend BOA filed for foreclosure on May 2, 2012, after the

deadline to file had expired. In Florida, an action to foreclose a mortgage must be

brought within five years after the right to foreclose accrues. Fla. Stat. §

95.11(2)(c). The statute of limitations on a mortgage foreclosure action does not

begin to run until the last payment is due, unless the mortgage contains an

acceleration clause. Locke v. State Farm Fire & Cas. Co., 509 So. 2d 1375, 1377

(Fla. 1st Dist. Ct. App. 1987). When the mortgage contains an acceleration clause,

the statute of limitations begins to run when the loan is accelerated. See id. If an

acceleration clause is absolute, then the entire indebtedness becomes due

immediately upon default, but if the acceleration clause is optional, acceleration of

the payments does not occur unless the option is exercised. Cook v. Merrifield,

335 So. 2d 297, 299 (Fla. 1st Dist. Ct. App. 1976).

      The Maduras’ mortgage contains an optional acceleration clause. In

accordance with the acceleration clause, BOA sent the Maduras a default letter on

April 23, 2007, which notified them that the failure to cure the default on or before

May 23, 2007, would result in the acceleration of their loan and commencement of

a foreclosure proceeding. The district judge concluded BOA accelerated the loan


                                          28
              Case: 13-13953     Date Filed: 11/10/2014     Page: 29 of 35


on May 23, 2007, when the Maduras failed to cure the default. Although BOA

argues it did not accelerate the loan until it filed this foreclosure action, we need

not decide that issue, because the loan was accelerated on May 23, 2007, at the

earliest. Accordingly, BOA timely filed its counterclaim for foreclosure within the

five-year deadline, on May 2, 2012.

      7. Forensic Document Examination Reports Under Daubert

      The Maduras argue the district judge abused her discretion by striking and

refusing to consider Vastrick’s forensic-document-examination reports. They

further contend the judge abused her discretion by refusing to hold a Daubert

hearing. We review a district judge’s exclusion of expert reports for abuse of

discretion. Corwin v. Walt Disney Co., 475 F.3d 1239, 1250 (11th Cir. 2007). “As

the Supreme Court recognized in Daubert . . . [Federal Rule of Evidence 702]

contemplates that the district court will serve as a gatekeeper to the admission of

scientific testimony.” Tampa Bay Water, 731 F.3d at 1183. Under Daubert and its

progeny, we conduct a three-part inquiry to determine the admissibility of expert

testimony, weighing whether (1) the expert is qualified to testify competently

regarding the matters he intends to address; (2) the methodology by which the

expert reaches his conclusions is sufficiently reliable; and (3) the testimony assists

the trier of fact, through the application of scientific, technical, or specialized

expertise, to understand the evidence or to determine a fact in issue. Id. Although


                                           29
             Case: 13-13953     Date Filed: 11/10/2014   Page: 30 of 35


Daubert hearings “are often helpful,” they are not a prerequisite to determine the

admissibility of expert testimony under the Federal Rules of Evidence or

established law. Corwin, 475 F.3d at 1252 n.10.

      The district judge did not abuse her discretion by striking Vastrick’s forensic

reports. Although Vastrick likely was qualified to testify competently about

document forgery and alteration, based upon the information in his curriculum

vitae, no record evidence sets forth the specific methodology Vastrick used to

make his findings or stated whether his methods were sufficiently reliable.

Consequently, the Maduras have not met the three-part test under Daubert to allow

the admissibility of Vastrick’s reports. Tampa Bay Water, 731 F.3d at 1183.

Furthermore, the district judge was well within her discretion in refusing to hold a

Daubert hearing, because the record evidence failed to meet the Daubert

requirements on its face. Corwin, 475 F.3d at 1252 n.10.

      8. The Doctrine of Laches

      The Maduras further argue the doctrine of laches estopped BOA from

pursuing foreclosure. They contend BOA purposefully delayed filing for

foreclosure in order to accrue additional interest on the loan. The equitable

doctrine of laches “prevents a plaintiff who has slept on his rights from enforcing

those rights against a defendant.” Peter Letterese & Assocs., Inc. v. World Inst. of

Scientology Enters., 533 F.3d 1287, 1319 (11th Cir. 2008). The doctrine generally


                                         30
             Case: 13-13953     Date Filed: 11/10/2014   Page: 31 of 35


“does not come into play until the period prescribed by the applicable statute of

limitations has expired.” Briggs v. Estate of Geelhoed, 543 So. 2d 332, 333 (Fla.

4th Dist. Ct. App. 1989). Laches may apply, however, “when an unreasonable

delay results in prejudice to the rights of the party against whom enforcement of a

debt or other obligation is sought.” Id.

      The doctrine of laches does not bar BOA from foreclosing on the Maduras’

mortgage. BOA timely filed the foreclosure counterclaim within the applicable

statute of limitations, and the Maduras have not established BOA unreasonably

delayed in bringing the action. Although the Maduras argue the delay in the action

resulted in prejudice to them, their argument lacks merit. Moreover, the Maduras

benefitted from any delay by continuing to reside in their home for several years

without making any payments on their loan.

      9. Documentary Taxes

      The Maduras argue BOA failed to pay the required documentary taxes on

the note and, as a result, may not foreclose on their mortgage. This argument is

unavailing. In Florida, “in an action to enforce a promissory note the plaintiff must

establish, as a condition precedent to pursuing the action, that the [documentary]

taxes due on the note have been paid.” Somma v. Metra Elecs. Corp., 727 So. 2d
302, 304 (Fla. 5th Dist. Ct. App. 1999) (citing Fla. Stat. § 201.08(1) (1997)). The

July 26, 2000, promissory note at issue in this case states: “The state documentary


                                           31
             Case: 13-13953      Date Filed: 11/10/2014    Page: 32 of 35


tax due on this Note has been paid on the mortgage securing this indebtedness.”

ROA at 4351. The Maduras provide no evidence to the contrary.

      10. Conditions Precedent to Foreclose

      The Maduras argue BOA failed to comply with paragraph 22 of the

mortgage, which set forth the requirements for notifying them of a default. They

further argue BOA failed to comply with a particular consent judgment and with

certain United States Department of Housing and Urban Development (“HUD”)

regulations, which they contend are prerequisites to foreclosure.

      Under the terms of the mortgage at issue in this case, the lender had to give

notice to the Maduras prior to acceleration following the Maduras’ breach. The

notice specifically had to specify “(a) the default; (b) the action required to cure the

default; (c) a date, not less than 30 days from the date the notice is given to

Borrower, by which the default must be cured; and (d) that failure to cure the

default on or before the date specified in the notice may result in acceleration.”

ROA at 4362.

      BOA and its predecessors complied with all conditions precedent to

foreclosure. In the first notice of default, dated April 23, 2007, Countrywide

informed Madura that his loan was in default, and that in order to cure the default,

he had to pay $8,259.88, plus any additional regular monthly payment or

payments, late charge, and fees and charges, which became due on or before May


                                          32
             Case: 13-13953    Date Filed: 11/10/2014    Page: 33 of 35


23, 2007. The notice also stated Countrywide had to receive that sum on or before

May 23, 2007, and the failure to cure the default would result in acceleration.

Likewise, BOA’s re-notice of default informed Madura of the default and the

actions required to cure the default. Although undated, the re-notice of default

directed Madura to cure the default within 30 days. The Maduras’ arguments

relating to a consent judgment and HUD regulations are unavailing. They have not

explained how BOA failed to comply with the judgment and regulations, nor have

they presented any evidence establishing that BOA failed to comply with them or

that the failure to comply somehow prevented foreclosure.

      11. Unclean Hands

      The Maduras argue BOA had unclean hands, because it (1) breached the

terms of the mortgage by sending improper notice of acceleration; (2) ratified

Countrywide’s misconduct by obtaining a forged note; and (3) filed a wrongful

foreclosure, because it knew the note and TILA Disclosure had been fabricated.

This argument is fails. BOA provided proper notice of acceleration to the

Maduras. In addition, preclusion principles bar the Maduras’ argument that BOA

had unclean hands based on any forgery or fabrication of loan documents.

      12. Outstanding Discovery

      The Maduras also argue the district judge abused her discretion by ruling on

summary judgment when numerous discovery motions were still pending. District


                                         33
             Case: 13-13953     Date Filed: 11/10/2014   Page: 34 of 35


judges have broad discretion under Federal Rule of Civil Procedure 26 to compel

or deny discovery. Harrison v. Culliver, 746 F.3d 1288, 1297 (11th Cir. 2014).

We will not overturn a discovery ruling unless the district judge’s ruling resulted in

substantial harm to an appellant’s case. Id. Generally, summary judgment should

not be granted until the nonmoving party has had an adequate opportunity to

conduct discovery. Reflectone, Inc. v. Farrand Optical Co., 862 F.2d 841, 843

(11th Cir. 1989) (per curiam). Nevertheless, there is no “blanket prohibition on the

granting of summary judgment motions before discovery” is fully complete. Id.

      The district judge did not abuse her discretion by denying the Maduras’

repeated requests to compel additional discovery. Significantly, the district judge

granted several of the Maduras’ discovery motions and ordered BOA to produce

certain records. Moreover, the judge extended the discovery deadline, in response

to requests from both BOA and the Maduras, in order to permit the conclusion of

depositions and other production. Having allowed the parties to engage in

extensive discovery, the district judge did not abuse her discretion by denying

additional discovery. The Maduras have failed to explain how the denial of certain

discovery rulings resulted in substantial harm to their case. To the extent they

argue they were harmed because of fraud and alleged forgery concerning their loan

documents, those arguments are barred.




                                         34
              Case: 13-13953     Date Filed: 11/10/2014     Page: 35 of 35


C. Miscellaneous Motions

      Finally, the Maduras challenge numerous orders striking or denying various

motions, including motions to dismiss BOA’s foreclosure counterclaim and

motions for summary judgment on BOA’s foreclosure counterclaim. The district

judge did not abuse her discretion by striking or denying any of the Maduras’

referenced motions. The Maduras filed many of their motions well past the

deadlines to file amended pleadings or to file dispositive motions, and they filed

other motions in violation of the district court’s local rules. We give “great

deference to a district court’s interpretation of its local rules.” Fils v. City of

Aventura, 647 F.3d 1272, 1282-83 (11th Cir. 2011) (citation and internal quotation

marks omitted). Likewise, we defer to the district judge’s “inherent authority to

manage [her] own docket ‘so as to achieve the orderly and expeditious disposition

of cases.’” Equity Lifestyle Props., Inc. v. Fla. Mowing & Landscape Serv., Inc.,

556 F.3d 1232, 1240 (11th Cir. 2009) (quoting Chambers v. NASCO, Inc., 501
U.S. 32, 43, 111 S. Ct. 2123, 2132 (1991)).

                                 III. CONCLUSION

      The Maduras have failed to establish a genuine dispute of material fact on

their RESPA claims or the foreclosure counterclaim, and BOA has established it is

entitled to summary judgment as a matter of law.

      AFFIRMED.


                                            35